Citation Nr: 1525967	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-45 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the Veteran's discharge for his period of military service from January 2004 to August 2007 serves as a bar to payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on periods of active duty from July 1995 to May 2000, from May 2000 to January 2004, and from January 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On August 30, 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The instant matter was previously before the Board in July 2011 at which it was remanded for further development.  In August 2013, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) wherein it determined that the Veteran's character of discharge from his period of service from January 2004 to August 2007 barred him from potentially receiving VA compensation benefits based on that period of service.  The matter was thereafter returned to the Board.


FINDINGS OF FACT

1.  The Veteran was discharged from service under other than honorable conditions due to what was characterized as the commission of serious offense.

2.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the actions that led to the Veteran's discharge did not amount moral turpitude or similar offense.



CONCLUSION OF LAW

The character of the Veteran's discharge from military service for the period of service from January 2004 to August 2007 is not a bar to VA compensation benefits. 38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as 'a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); see 38 C.F.R. § 3.1(d) (2014).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2014).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

In the instant case, the Veteran served in the United States Marine Corps from July 1995 to August 2007, which service consisted of three separate enlistments from July 1995 to May 2000, May 2000 to January 2004, and January 2004 to August 2007.  The Veteran's DD Form 214 for his last period of service reflects that he was administratively discharged from service in August 2007 under other than honorable conditions.  The narrative reason for separation was listed as commission of a serious offense, which was noted to be illegal, wrongful, or improper use, possession, sale, transfer, distribution, of a controlled substance.  

In July 2008, the AOJ issued an administrative decision wherein it was determined that the Veteran's period of service from January 2004 to August 2007 was considered to be dishonorable for VA purposes, citing 38 C.F.R. § 3.12(d)(3) as the authority for the determination.  In its decision, the AOJ noted specifically that the facts and circumstances of the Veteran's offense and discharge were not of record and that several efforts had been made to obtain the Veteran's personnel records.  

At this point the Board notes that the Veteran's service personnel records that are currently before the Board do contain some documents pertaining to his discharge from service, which documents include the First Endorsement of the Veteran's separation wherein it is indicated that the Veteran was determined to have committed "a serious offence in which he sold 1/8th of a gram of cocaine to an undercover police agent in . . . November 2005, as determined by the administrative separation board."  It was then stated that the Veteran had been charged with a felony count of "Possession of a Controlled Substance" and had received six months of probation, in addition to having to pay a fine.  The Veteran has provided oral and written testimony regarding the circumstances that led the above-stated charge, which testimony is detailed in the Board's July 2011 action.  Relevant to the Board's current determination are the facts that (1) the Veteran has steadfastly maintained that he was unaware that the delivery that he made that led to his arrest contained any illegal substance and (2) the Veteran has alleged that the charges brought against him were dismissed, which means he was not in fact convicted of the offence with which he was charged.

The record contains a copy of a Motion and Order for Discharge from Probation, which document notes that the Veteran was placed on probation for six months as of September 2006 due to his offence of nonpublic use of cocaine.  The Veteran met all conditions of the probation and it was ordered that he was discharged from probation supervision.  The discharge order stated specifically that the "plea or finding of guilt under the Controlled Substance Act" was set aside and that the case was dismissed.  In this regard, the Board notes that the relevant statute provides in pertinent part: 

When an individual who has not previously been convicted of an offense under this article or any statute of the United States or of any state relating to [drugs], pleads guilty to or is found guilty of possession of a controlled substance under [Michigan law], . . . the court, without entering a judgment of guilt with the consent of the accused, may defer further proceedings and place the individual on probation upon terms and conditions. . . . Upon fulfillment of the terms and conditions, the court shall discharge the individual and dismiss the proceedings.  Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section.

Michigan Controlled Substances Act, Mich.Comp.Laws (M.C.L.) § 333.7411(1).

As noted in the Board's July 2011 action, it was clear the service personnel records that were then before the Board were not complete.  It was indicated that the AOJ had attempted to obtain the Veteran's personnel records by writing to individual units, but that those efforts were unsuccessful.  The Board also noted that the administrative decision from which this appeal stems documented that the Veteran had appeared before an administrative separation board in May 2007 and that that body had found the allegations against the Veteran to be proved by a preponderance of the evidence.  The record failed, however, to contain any information from the Veteran's administrative separation board proceedings.  The Board thus remanded the matter for further development so as to ensure that its adjudication of the matter before it would be a fully informed one.  Specifically, the Board requested that the AOJ solicit from the Veteran information as to why, if the Veteran's involvement in the offence leading to his arrest was accidental, rather than purposeful, the charges against him were not dismissed outright.  The Board also requested that the AOJ obtain copies of the Veteran's complete service personnel records, to include all records associated with the administrative separation board.

Unfortunately, it is unclear from the record what actions were taken by the AOJ on remand.  Although it appears that a records request was made because an additional envelope containing service personnel records was associated with the claims folder, a copy of that request has not been made part of the record.  Further, the newly associated service personnel records do not contain records pertinent to the Veteran's administrative separation board, to specifically include a transcript of the proceedings of that board.  Moreover, although the AOJ did mail to the Veteran a letter requesting that he provide additional evidence, which letter was not returned as undeliverable, the address to which that letter was sent is the same address that was used in February 2010, which address was later updated, as mail then sent to that address was returned as undeliverable.  The address also does not match the Veteran's address that is currently listed VACOLS.  Thus, it is unclear whether the Veteran in fact received the AOJ's May 2013 letter.  Overall, although it is clear that the record before the Board is incomplete, the Board finds it appropriate to simply resolve reasonable doubt in favor of the Veteran and proceed with adjudication of the matter, as opposed to again remanding the matter to afford the AOJ yet another opportunity to attempt to obtain the Veteran's service records.  The AOJ has already proved its unwillingness to comply.  

As noted above, it was determined that the Veteran's August 2007 discharge from service was considered to have been issued under dishonorable conditions because the Veteran's discharge was due to his having committed an offense involving moral turpitude.  See 38 C.F.R. § 3.12(d)(3).  The Board recognizes that the term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d), but that it is defined in Black's Law Dictionary as "conduct that is contrary to justice, honesty, or morality."  Black's Law Dictionary (8th ed. 2004).  Further, the applicable VA regulation states specifically that a conviction of a felony will "generally" be considered an offense involving moral turpitude.  In this regard, the Board finds that the use of the word "generally"--defined as "usually"--indicates that there may be occasions when a felony conviction is not considered a crime of moral turpitude.  See Merriam-Webster's Collegiate Dictionary (10th ed.1999).  In any event, the Board finds that evidence establishes that the Veteran was not in fact convicted of a felony in this case.  Regardless of the Veteran's initial plea with regard to the charged offence or whether he was in fact found guilty of such offence, the Order of Probation Discharge clearly indicates that the plea or finding of guilt was set aside and that case was dismissed.  Further, M.C.L. § 333.7411(1) provides specifically that "[d]ischarge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section."  

Again, the Board notes that, for whatever reason, the AOJ has been unable to obtain and associate with the Veteran's claims folder, records related to the Veteran's discharge proceedings.  Although a January 2009 decision by the Naval Discharge Review Board indicates that the administrative separation board found that "the allegations that [the Veteran] sold cocaine was supported by a preponderance of the evidence," the Board simply cannot conclude the same based on the evidence before it, as the claims folder is lacking the documents relied upon by the administrative separation board to support its conclusion in this regard.  Rather, what the Board does have before it is the lay testimony of the Veteran regarding the circumstances and events that led to his arrest.  Essentially, the Veteran testified that he was working for a gym owner who, in 2005, had asked the Veteran to deliver a case of energy drinks to a business friend and to place the money received in the register at the gym.  The Veteran complied with the owner's request and was later arrested by investigators from the Naval Criminal Investigative Service (NCIS).  The Veteran stated that the energy drinks that he had delivered were in fact illegal drugs.  The Board finds the Veteran's testimony to be credible, especially in light of the fact that there is no evidence of record that calls into question the veracity of the Veteran's account in this regard.  There is also no evidence that suggests that the Veteran had previously engaged in any misconduct or that he has subsequently been involved in offense of a similar nature.  Indeed, the Veteran's DD 214 notes that he received three Good Conduct Medals and a Letter of Appreciation, that he had served as a recruiter and was a three-year participant in the Marine Enlisted Commissioning Education Program, and that he had completed a six-week commissioning program.  The record also contains several character references that suggest that the Veteran was an exemplary member of the Marine Corps. 

Overall, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, the evidence as a whole weighs against a finding that the Veteran's involvement in the offense that led to his discharge constituted moral turpitude, or that it falls within the statutory or regulatory parameters of offenses that would bar a claimant from receiving VA compensation benefits based on a discharge that is considered to have been issued under dishonorable conditions.  In so concluding, the Board relies in large measure on the Veteran's unrefuted testimony and the fact that, regardless of the reason why, the charges against the Veteran were ultimately dismissed.  


ORDER

The character of the Veteran's discharge, for his period of military service from January 2004 to August 2007, is not a bar to payment of VA compensation benefits; the appeal is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


